 In the Matter of THE CHASE NATIONAL BANK OF THE CITY OF NEWYORK, SAN JUAN, PUERTORICO, BRANCH 1andUNION DE EMPLEADOSDE BANCOS DE PUERTO RICO (C. G. T.)CaseNo. 1941-C-64.-Decided,August 30, 1945DECISIONANDORDER0On November 29, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, on February 15, 1945, the respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.On July 19, 1945, the Board heard oral argument at Washington,D. C. The respondent was represented by counsel who participatedin the argument; the Union did not appear.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, save as they are inconsistent with our findings, conclusions,and order hereinafter set forth.The Trial Examiner has found that on August 22, 1944, and at alltimes thereafter, the Union represented a majority of the respondent's44 employees in an appropriate unit and that the respondent unlaw-fully refused to bargain collectively with the Union at all times afterAugust 22, 1944. The finding of majority representation as of August22 is based on evidence which shows that during July 1944, 22 em-ployees paid union dues for June; that between August 1 and 15, 1944,'The respondent was erroneously refarred to in the fo1 mal papers as "The Chase NationalBank San Juan(Puerto Rico)Branch"Pursuant to a stipulation made at the hearingbetween Board's counsel and the respondent's counsel,the name of the respondent wascorrected to read as above.63 N. L. R. B., No. 101.656 THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 6573 additional employees paid union dues; and that on August 7 anotheremployee signed a union membership application.Such evidenceordinarily would be sufficient to warrant a finding of majority repre-sentation.But, in view of the circumstances set forth below, thesefigures are not wholly persuasive.Upon the entire record, we areunable to conclude that the Union actually represented a majority ofthe employees at any time material herein.There is no evidence in the record of any union activity among theemployees of the respondent before the early part of June 1944, atwhich time employee Luis Manuel Vazquez and several of his friendsstarted an organizing campaign among the employees of the variousbanks in San Juan, Puerto Rico, including the employees of the re-spondent.As a result of this campaign, Union De Empleados DeBancos De Puerto Rico, an unaffiliated labor organization herein calledthe U.E. B., was formed in late June or early July 1944.BetweenJuly 14 and 22, 1944, 15 of the respondent's employees paid dues to,and thereby became members of, the U. E. B.On July 22,1944, how-ever, at a regular meeting of the U. E. B., a majority of the memberspresent voted to affiliate with Confederation General De Trabajadores,herein calledthe C. G. T.2On July 27,1944, the C. G. T. issued acertificate of affiliation to the U. E. B.Thereafter,the affiliated U. E. B., herein called the Union, attemptedto collect dues and obtain membership applications from the respond-ent's employees.The results of these efforts are summarized as fol-lows :Of the 15 employees mentioned above, who had paid dues tothe unaffiliated U. E. B., 7 subsequently also paid dues to the Union,and 4, without paying dues, signed membership applications therein.None of the remaining 4, however,made a dues payment after theaffiliation,signed a membership application in the Union,or otherwiseindicated a desire to be represented by the Union.Nine other em-ployees,who were not members of the unaffiliated U. E. B. paid duesto the Union between July 31 and August 18, 1944.One other em-ployee in this group signed a membership application in the Unionon August 7, 1944.Thus,when the Union requested recognition onAugust 22 1944, only 21 of the 44 employees in the appropriate unithad unambiguously and affirmatively designated the Union,as dis-tinguished from the unaffiliated U. E. B., as their bargaining agenteither by paying dues or by signing membership applications subse-quent to the affiliation.It is apparent that, in making his finding of majority representation,the Trial Examiner counted the four employees,mentioned above,2The record is not clear with respect to the number of the respondent's employees whoattended the U. E. B. meeting of July 22.However, there is evidence in the record indicat-ing that some of the respondent's employees, who were members of the U. E. B. at thattime, were opposed to the affiliation. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho paid dues to the U. E. B. in July prior to its affiliation with theC. G. T., but who thereafter failed to pay dues or to sign a membershipapplication in the Union.However, in our opinion it is doubtfulwhether such designation of the unaffiliated U. E. B. by these four em-ployees necessarily served to authorize the Union to act as their bar-gaining representative on August 22, when the alleged refusal to bar-gain occurred.This is especially true in view of the showing thatsome of the respondent's employees were opposed to the affiliation andthat although the Union actively campaigned, with much success,among the respondent's employees, the four employees in questionfailed to indicate in any objective manner their adherence to theUnion.Upon the whole record, we are not sufficiently satisfied that theUnion at any time material herein ever represented a majority of therespondent's employees in the appropriate unit.We shall accord-ingly dismiss the 8 (5) allegation of the complaint.In reaching this conclusion, we are not unmindful of the fact thatthe respondent engaged in other serious unfair labor practices, as re-vealed by the Intermediate Report, which were calculated to, and did,frustrate the efforts of its employees to organize for the purpose ofcollective bargaining.Like the Trial Examiner, we find discrimina-tory the discharge of Vazquez and the actions of the respondent inurging its employees to surrender their union affiliations.The re-medial provisions of our order, set forth below, will adequately safe-guard the statutory right of the employees to resume and continue theirconcerted activities in behalf of the Union, or any other labor organ-ization of their choosing.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the-National Labor RelationsBoard hereby orders that the respondent, The Chase National Bankof the City of New York, San Juan, Puerto Rico, Branch, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Union De Empleados De BancosDe Puerto Rico (C. G. T.), or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or by discriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Union De Empleados De BancosDe Puerto Rico (C. G. T.), or any other labor organization, to bar- THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 659gain collectively-through representatives of their own choosing, andto engagein concerted activities,for the purpose of collective bargain-ing, or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Offer to Luis Manuel Vazquez immediate and full reinstatementto his former or a substantially equivalent position,without prejudiceto his seniority and other rights and privileges;(b)Make whole Luis Manuel Vazquez for any loss of pay he hassuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings during such period, including the $100which the respondent gave him in lieu of notice of discharge;(c)Post at its bank in San Juan, Puerto Rico, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Chairman of the Puerto Rico Labor Relations Board,shall, after being duly signed by the respondent's representatives, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the said respondent toiusure,that said notices are not altered, defaced, or covered by anyother material;(d) Notify the Chairman of the Puerto Rico Labor Relations Boardin writing, within ten (10) clays from the date of this Order, whatsteps the respondent has taken to comply herewith.AND IT IS FURTI-IER ORDERED that the complaint, insofar as it allegesthat the respondent refused to bargain collectively with Union DeEmpleados De Bancos De Puerto Rico (C. G. T.), within the meaningof Section 8 (5) of the Act, be, and it hereby is, dismissed.N. L Ii B 557(9-1-44)APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations,to join or assist Union De Empleados662514-46-vol. 13-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDDe Bancos De Puerto Rico (C. G. T.) or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed; and make them whole for any loss of paysuffered as a result of the discrimination.Luis Manuel Vazquez.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK,SAN JUAN, PUERTO Rico, BRANCH,By--------------------------------------- -------------(Representative)(Title)Dated ------------------------NOTE : Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof. andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Step/ten At. ReynoldsandGilberto Ramirez,for the Board.Fiddler & Gonzales, by Messrs.JoseG. GonzalesandTomas I. Nido,of SanJuan, Puerto Rico, for the respondent.STATE\LENr OF THE CASEUpon an amended charge duly filed on September 19, 1944, by Union De Em-pleados De Bancos De Puerto Rico, affiliated with the Confederacion Generalde Trabajores de Puerto Rico,' herein called the Union, the National Labor Re-lations Board, herein called the Board, by the Regional Director for the Twenty-fourth Region (San Juan, Puerto Rico), issued its complaint, dated September19, 1944, against The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint and amended charge, accompanied by notice of hearing thereon,were duly served upon the respondent and the Union.iConfederacion General de Trabajores de Puerto Rico is referred to herein as C. G. T_ THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 661With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) since July 15, 1944, interrogated its employees regardingtheir union memberships and activities; (2) warned its employees against be-coining or remaining members of the Union; (3) threatened its employees withreprisals because of their union activities ; (4) caused to be prepared and cir-culated among the employees, a petition purporting in part to accomplish thewithdrawal or resignation from the Union of the signatories to the said petition;(5) caused to be prepared and circulated among its employees, letters of resig-nations from the Union and after certain of the employees had signed the saidletters mailed the signed letters to an official of the Union ; (6) discharged LuisManuel Vazquez on August 15, 1944, and thereafter refused to reinstate him tohis former or to a substantially equivalent position, because he joined andassisted the Union and engaged in concerted activities with his fellow employeesfor the purposes of collective bargaining or other mutual aid or protection; (7)on August 22, 1944, and at all times thereafter, although duly requested, refusedto bargain collectively with the Union as the exclusive representative of the em-ployees in an appropriate unit, although the Union had been designated as theirrepresentative for such purpose by a majority of such employees; and (8) by theforegoing acts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The respondent filed an answer denying the commission of the alleged unfairlabor practices.The answer admitted, however, the allegations of the com-plaint as to its corporate existence and the nature and character of the businesstransacted by it.The answer aihrniatively alleged that Vazquez was dischargedfor the reason that the respondent did not consider hire to be a person fit forperforming the duties for which lie was employed.The answer also affirma-tively alleged that it did not refuse to bargain collectively with the Union andthat it is now ready and willing to bargain collectively with any duly authorizedrepresentative of the rilajority of its employees provided proof is furnishedthe respondent that the said representative in fact does represent the majorityof the employeesThe answer contains three motions to dismiss the complaint.The first motion is based on the ground that the Board is without jurisdictionover the respondent or over the subject matter of this case. The second andthird motions are based on the ground that a copy of the amended charge wasnot annexed to or served upon the respondent at the time of the service of thecomplaint and notice of hearing. Several days prior to the date set for thehearing, the Board served upon the respondent, and upon its counsel, copies ofthe amended chargePursuant to notice, a bearing was held on October 2, 3, 4, 11, and 12, 1944, atSan Juan, Puerto Rico, before Howard Myers, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.Before the introduction ofany evidence, counsel for the respondent moved to dismiss the complaint on thegrounds that the branch herein involved is located in Puerto Rico and that TheChase National Bank of the City of New York was created by, and is existingunder, the banking laws of the United States and as such it is not within thepurview of the Act and therefore the Board has no jurisdiction over the re-spondent or over the subject matter in this case.2Decision thereon was reserved.2 The respondent's counsel also pressed the motions,contained in the answer,to dismissthe complaint for failure to serve acopyof the amended charge with the complaint.Asstated above,this motion was subsequently withdrawn. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDThis motion was renewed at the end of the Board's case, at which time theundersigned denied the motionCounsel for the respondent then moved todismiss the complaint for lack of proof.The motion was deniedBoard's coun-sel then moved to conform the complaint to the proof with respect to minordiscrepancies, such as misspelled words, typographical errors, and the like butnot to include any new unfair labor practicesThe motion was granted overthe objection of the respondent's counsel.At the conclusion of the taking ofevidence, the respondent's counsel moved to conform the answer to the proof.The motion was granted.Respondent's counsel then moved to dismiss the com-plaint for lack of proof.Decision was reservedThe motion is hereby denied.Oral argument, in which Board's counsel and the respondent's counsel partici-pated, was heard at the conclusion of the taking of the evidence and is part of therecord.Time to file briefs with the undersigned was given all partiesNobriefs have been receivedUpon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACTI . THE BUSINESS OF THE RESPONDENTThe Chase National Bank of the City of New York. the world's largest bank,was organized under the banking laws of the United States. Its head office isat 18 Pine Street, New York, New York. It has 35 or 36 branches throughoutthe City of New York, a branch in Puerto Rico, and foreign branches in Panama,Cuba, and England. Its capitalization is 110 million dollars, its surplus is 110million dollars and its deposits amount to approximately 5 billion dollarsThePuerto Rico branch, the only branch involved in this pi oceeding, was opened in1933, after permission was obtained from the Comptroller General of the UnitedStates and from the Insular Government of Puei to Rico Its offices are locatedin San Juan Control over the activities of this branch is vested in the headoffice officials who appoint the managers and the other superiors of the bianchand pass upon all salary increasesThe average deposits of this branch varyfrom 8 to 10 million dollars, approximately $75,000 or $100,000 of which repre-sents money deposited by the head officeThe branch's average deposits withthe head office vary from 8 to 10 million dollarsThrough the head office, thisbranch purchases and sells stocks and bonds on the New York Stock Exchangefor the accounts of its customers. It makes loans to individuals and firms locatedwithin the United States; it also opens letters of credit, in substantial amounts,for the accounts of manufacturers located in the United States: it handlesaccounts for Puerto Rican Companies who do business in the United States andhelps finance the shipment of commodities between the United States and PuertoRico; it cashes travelers' checks and checks drawn on banks located throughoutthe United States and sends these checks to the head office for collection; itfacilitates the handling of its customers' businesses with banks in the UnitedStates and services the needs of its customers who may be travelling abroad;and it has substantial amounts of money on deposit with a bank located in NewOrleans, Louisiana, and with a London bankThe undersigned finds that the respondent's operations affects commerce withinthe meaning of the Act.'Moreover, Section 2 (6) of the Act confers jurisdiction3 SeeN L. RB. v Bank of AmericaAss'n,130 F (2d) 624 (C. C A 9), cert denied318 U. S. 791,rehearingon petition for cert denied 319 U S 782 ;American National Bankof St Paul v N. L R. B,144 F. (2d) 268 (C C. A 8) ,N. L. R B. v. Northern TiustCompany,56 Fed Supp 335 (U S. Dist Ct Ill;N. L R B v AmericanNational BankandDust Co of Chicago,decided July 3, 1944 (U S Dist Ct Ill ) THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 663on the Board over an employer whose business is confined exclusively "withinthe District of Columbia or any Territory" of the United States 4IITHE ORGANIZATION INVOLVEDUnion De Empleados De Bancos De Puerto Rico is a labor organization affiil-iatedwith Confederacion General de Trabajores de Puerto Rico and admitsto membership employees of the respondentIIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discriniinatoiii dischargeof Vazquez1.Chronological statement of the factsThere is no evidence in the record of any union activity among the employeesof the respondent prior to June 1944.During the latter part of that month orearly in July, Luis Manuel Vazquez, respondent's first teller,' spoke to variousemployees regarding the Union and invited them and employees of other PuertoRico banks to attend meetings of the Union" During the formative stages of theUnion, Vazquez became one of its officers and one of his duties was the collectionof dues from the respondent's employees who desired to join the Union. BetweenJuly 14 and July 31, twenty-two of the forty-five non-supervisory employees thenin the respondent's employ paid their June dues to Vazquez.' Three additionalemployees paid him dues in August. Vazquez's membership and activities inbehalf of the Union soon came to the knowledge of the respondent's supervisoryofficersThus, around the middle of July, Kenneth Spinning, respondent's as-sistant manager, asked Vazquez whether he was the Union's president. Vazquezreplied that he was not its president, but was one of its membersAlso in July,according to the undenied credible testimony of Vazquez, Russell Ferrer, thethen head of the current account department and admittedly a supervisory em-ployee, had several talks with Vazquez regarding the Union and the progress itwas making in organizing the respondent's eniploleesDuring one of these talksFerrer told Vazquez, according to the latter's credible undenied testimony, thathe thought the Union was "something good" and that e -entually the Unionwould succeed in its organizational driveIn another conversation, Vazquezquotes Ferrer as saying that Charles J Schaer, the respondent's manager, wastrying to ascertain who, among the respondent's employees, was the leader ofthe Union In still another conversation, Ferrer told Vazquez that, in his opinion,itwas more advantageous for the Union not to affiliate with the C G. T.8 Further-more, Jose Antonio Gonzalez, Fred M Ahles and Domingo Rinaldi, admittedlysupervisory employees, testified that in July they knew that Vazquez was a mem-ber of and active on behalt of the Union. Schaer admitted that in July he alsowas cognizant of the Union's organizational drive and that he knew that Vazquezand several other employees were members of the Union.4 Cf N LR. B v. Central Dispensary & Emergency Hospital(Ct. of Appeals D C.)decided November 13, 1944'In June 1944, Vazquez was appointed first teller.Prior thereto he was second teller.The first teller occupies the flu st cage, the busiest of all 4 teller cagesAmong other things,be ispermitted to have $60,000, in cash in his cageThe other tellers, as of June throughSeptember 1944, were permitted to have only $20,000 in their respective cages at any onetime.The first teller also handles the pay rolls for the respondent's larger customerse The Union also admits to membership employees of other Puerto Rico banksThe June dues were collected in Tilly and the Julydueswere collected in AugustDespite Ferier's advice, the Union affiliated with the C. G. N. on or about July 22, 1944. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime in the latter part of July, Vazquez asked Schaer for a raise in salarystating that he had not received an increase in over a year,' that his then positionwarranted a larger salary due to the fact that it entailed more responsibility, thathis wife was in poor health and had resigned her job, and that because of theloss of his wife's income they could not live on his salary. Schaer replied that hewould look into the matter and would advise Vazquez of his decisionNot havingheard from Schaer, Vazquez wrote him on August 3 as follows :Twenty days ago, more or less, I talked to you in relation with my salary,seeing that, as I told you, I have not received any increase since a year ago.You said to me that you would investigate my case, but as up to date I haveknown nothing regarding the matter and having I now more necessity thanbefore, since my wife, because of health, has been obliged to resign her job,and because (at the same time) the position I hold is of greater importancethan before, is why I remind you of this matterExpecting to receive your accustomed attention and cooperation in thematter, I remain,On August 15, Schaer called Vazquez to his office and told him, according toSchaer's testimony, that since he admittedly could not live on his salary he wasdischarged because it was contrary to the respondent's policy to keep anyone in itsemploy who could not live within his incomeJust before closing time on August 15, Domingo Rmaldi, the head of the creditdepartment and admittedly a supervisory employee, told the collection depart-ment employees, according to the testimony of employee Roberto Miranda Ro-sario,10 that Vazquez was discharged because of his activities on behalf of theUnion and that since the employees were joining the Union, the respondent haddecided not to accept the proposal of the Puerto Rican Hospital Association tomake available to the respondent's employees that his association's hospitaliza-tion plan and the respondent had decided to discontinue granting small loans tothe employees."Concerning this incident, Rinaldi testified as follows:I happened to go down to the men's toilet, which is opposite the collectiondepartmentAnd when I was going out from the men's toilet I saw a bunchof the employees talking over there It was about three o'clock, when theywere almost leaving. They were talking about helping Vazquez, and I joinedthe conversation and gave a very personal opinion. It was my own, personalopinion which I stated there. I said that by joining the union there wasnothing to be gained, but that I knew a proposition had been submitted to thebanks by the Puerto Rican Hospital Association, known as the Blue Cross,which I knew they had asked the banks, if they would have 100 per centmembership, there would be a special rate, and it seemed to me that it wouldbe approved by the banks. And they would be benefited by that .. As Iwas saying, that was my personal opinion, and I felt there was a propositionsubmitted to the banks and that that proposition was that if the banks wouldassure 100 per cent membership for the Blue Cross, they would get a specialrate, and that, I knew, was being favorably considered by the bank. And Ifelt that by this union movement, we would lose that benefitWe would notobtain that benefit I also said that so far the employees of the Chase Bankwere securing loans from the bank, that the bank had no objection, so far, to0 Sometime in the early part of 1943,Vazquez's salary was raised from$75 to $100 permonth.10Alsoreferred to in the record as Roberto Miranda.11 It is the respondent's custom to allow the employees to borrow money to defray thecost of unforeseen emergencies.No interest is charged and the loans are repaid in install-ments deducted from the borrower's salary semi-monthly. THE CHASENATIONALBANK OF THE CITY OF NEW YOIiK 665granting the loans.But that eventually,ifwe were not loyal to our institu-tion,we would lose that privilege.That was my own, personal opinion.Rinaldi denied that he told the employees that Vazquez was discharged for unionactivities.He testified,however, that that statement was made in his presenceand he attributed it to one of the employees to whom he was addressing hisremarksIn view of the admission by Rinaldi of the above quoted anti-unionstatements and his other admitted anti-union statements and activities,as morefully set out below,the undersigned finds that,besides making the above quotedremarks, he told the collection department employees on August 15, that Vazquezwas discharged because of his union activities.Furthermore,Gloria Lugo 12 tes-tified that sometime in August,Rinaldi told her that he was not adverse to theemployees joining a union but that she and the other employees should not jointhe C. G. T. because that organization"was composed for chauffeurs and steve-dores etc."While not specifically denying that he made the statement attributedto him by Lugo, Rinaldi testified that the only time he talked to Lugo about theUnion was when he advised her to sign the petition,which was being circulated,informing Schaer that the employees did not want the Union to represent them.The undersigned finds that Rinaldi made the statement attributed to him byLugoBy letter dated August 19,13the Union advised the respondent that it repre-sented a majority of the respondent's employees.The letteralso requested therespondent to recognize the Union as the exclusive collective bargaining repre-sentative of the employees and to fix a date for a conference to begin negotia-tions 19The San Juan newspaper the next day,August 23,carried an articlein whichit told of the Union's demands upon the respondent.Shortly after theemployeesarrived at work that morning, Isabel Cordero 16 told Fred M. Ahles,the auditor of the respondent's operations and admittedly a supervisory em-ployee, that some of the employees had informed her drat morning that theywanted to resign from the Union and asked her to so notify Schaer.Ahles then12Also referred to in the record as Gloria Vazquez.'3The respondent did not receive the letter until August 22.11The respondent's refusal to bargain collectively with the Union is discussed belowin Section III B.isThe respondent disputes the supervisory status of CorderoSchaer testified thatCordero "is in charge of the signature file and has, at the same time, something to dowith the exchange department, in that she helps out and indicates [to the employees]what is to be done, by reason of the fact that she has had more experience than thosewho are working in the exchange department."All transactions involving the purchasesand sales of stocks and bonds on the New York Stock Evchange, for the accounts of therespondents' customers, go through the exchange department, in which department fourpersons including Cordero, are employedSchaer, in his testimony, also referred toCordero as the "signature clerk" and stated that her duties as such were to check thesignatures appearing on checks, drafts, letters addressed to the respondent and corporateresolutions.Schaer further testified that lie considered Cordero to be on a "higher level"than the non-supervisory employees.At the hearing, several employees referred toCordero as being the head of the exchange department.The credible testimony revealsthat Cordero directs and assigns, the work of the other employees in the exchange depart-ment.Despite the above findings regarding Cordero's duties, the record is not sufficientlyclear to support the contention of the Board that Cordero was, during all the timesmaterial herein, a supervisorShe did, however, exercise general authority over theemployees in the exchange department and was in a strategic position to translate tothe employees therein the policies and desires of the managementIt is clear that shedid exactly that. In circulating the petition of August 23, and in her talks with certainemployees, as described below, Cordero stressed the fact that the management wouldprefer that the employees withdraw from the Union. In doing these things Corderowas emulating the example set by the managementThe respondent is therefore heldaccountable for her anti-union statements and activitiesSeeInternational Assn ofMachinists v. N. L. R. B ,311 U S.72 , H. J. HeinzCo. v. N.L. R'B , 311 U. S. 514 ; andN. L. R. B. v Link-BeltCo., 311 U. 8 584. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that Cordero should not go to Schaer for he would handle the situation andwould prepare a memorandum addressed to Schaer informing him that thesignatories thereto did not want the Union to represent them and that he would'submit the memorandum to Schaer after it had been signed by the employees 16Allies then prepared a memorandum or petition addressed to Schaer captionedas follows :The undersigned employees do not accept the C. G. T as theirbargainingagent andrequest that you do not consider them as representing the majorityof the employees of this Bank.We feel that if we wish anything from the Bank we ourselves can go to youand talk the matter over without any outside help.Those of us who are now members of tills organization have decided toresign immediately.After signing the petition and after having it signed by other supervisory andnon-supervisory employees, Ahles handed the petition to Cordero who signed itand during working hours went throughout the respondent's bank and obtainedthe signatures of all the employees, supervisory and non-supervisory who wereat work that day, except two non-supervisory employees who refused to sign thepetition."Later that day, Allies presented the signed petition to Schaer who,after reading it,said "this is fine"Allies and Cordero testified that when theypresented the petition to an employee they asked him or her whetherlie or shewished to sign it, then if he or she replied in the negative they did not in any waythreaten the employeeRinaldi,however, testified that when he noticed thatGloria Lugo was reluctant to sign the petition, he went over to her and told herto sign the petition and thereby "show some gratitude [and] be grateful for thehelp the [respondent] has given her and [that] she was not living np to thatstandard" and she then signed the petitionRinaldi also testified that beforeLugo signed the petition he told her that he slid not think that she was "loyal" tothe respondent because she had joined the UnionRinaldi also admitted thatbefore the petition was circulated, he and "some of the employees talked thingsover in the morning, and then, in the afternoon, we decided we would not acceptanybody to bargain for its and that if any bargaining was to be done we woulddo it ourselves "Lugo's testimony is substantially in accord with that ofRinaldi.Pablo Munoz testified that Cordero asked him on two or three occa-sionsto sign the petition.Each time he refused.When Munoz became per-turbed because of Cordero's insistencethat he sign the petition she told Munoz,according to his credible testimony, that he should not resent it "because she hadbeen sent by Mr. Aliles" to get Munoz to sign the petition.38 Roberto MirandaRosario testified that Ahles asked him to lign the petition ; he told Allies hewould consider the matter; and that, as he was leaving for the day, Corderosaid to him "Miranda, they are going to give you the last chance to sign" thepetitionRosario did not sign the petition.Cordero denied making that state-ment to Rosario.The undersigned rejects her denial and credits Rosario's tes-timony.Munoz and Rosario were the two employees who did not sign thepetition.The next day (August 24) Cordero told Allies that some of the employeeswanted to notify the Union that they wereresigningfrom it and asked Allies if11Aides admitted that he had read the newspaper article before Cordero spoke to himabout the memorandumand that he was adverse to theemployees joining or remaining.members of the Union17 Schaer and Spinning, the assistant manager,also did not signthe petition18Corderodenied that she asked Munoz orany eniplovee'niorethanonceto sign thepetition.The undersigned was not impressedwith Cordero's truthfulness and thereforecredits Munoz's testimony. THE CHASENATIONAL BANK OFTHE CITY OF NEW YORK 667the Union was to be apprised of the contents of the petition which was submittedto SchaerAides replied that the Union would not receive any direct notice ofthe petition and suggested to Cordero that the employees send individual lettersof resignation to the UnionAhles then said that he would prepare letters ofresignation for the employees to send to the UnionHe then called upon EmmaMarin Marquez" and asked her to prepare such lettersShe asked Ahles whattowriteAhles then told her to ask Itmitldi because he understood Spanishand the employees would probably understand the letter better if the letterswere written in Spanish.hanaldi dictated the letter although he knew, as indi-cated by his testimony, that lie should not dictate such a letter.After Marquezhad typed a draft of what he had dictated she handed it to hinaldi for his ap-proval, which he gave.Marquez then proceeded to type a great many letters ofresignation 20She signed one and then asked four other employees to sign.They chid soMarquez then took the 5 signed letters and the remaining unsignedletters to AhlesThe latter kept the signed letters and instructed Marquez toplace the unsigned ones on a desk so that the employees may see themMarquezplaced the letters on Cordero's desk.During the course of the day, 10 additionalemployees signed letters of resignation.These letters were handed to Ahles,who mailed the 15 letters to the Union in one envelope.212ConcludingfindingsIt is clear from the above recital of facts that the respondent was opposedto its employeesjoiningthe Union and forcibly brought that fact to the employees'attention when it discharged Vazquez on August 15, and when it prepared andcirculated the petition of August 23, and when it prepared and distributed theletters of resignation.The respondent's contention that it did not dischargeVazquez in violation of tile Act is not supported by the record. On the contrary,the record is replete with credible evidence that Vazquez's membership andactivities in behalf of the Union was the sole reason for his discharge.In sup-port of the contention that Vazquez was discharged because he asked for a salaryincrease and gave as one of his arguments the fact that he could not live onhis salary, the respondent called as a witness, Harry F Besosa, at present aColonel in the United States Army andsince1009, counsel and resident vice-president for various surety companies who write surety bonds covering bankemployees.After being qualified as an expert on the issuance and cancellationof fidelity bonds, Besosa testified when and how those bonds are cancelled bya surety company; the details of this testimony is not necessary to set forth herebecause it is not relevant to theissuesherein.On cross-examination, however,Besosawas asked whether he had ever heard of any instance where an employeewas discharged because lie asked his employer for a wage increase and gaveas a reasonthe fact that lie could no longer live on the salary he was receiving,Besosa answered as follows :Oh, no, no.No, that may be very usual. If a man says, "I want a raisebecause I cannot live on what I am eai ping", that is so when lie is not living19Also referred to in the record as Emma Marin.20The letters i ead as followsMr M MARTORDLLPies.AssociationUnion Empleados de Bancosc/o Credito p Ahorro PoncenoSan Juan,Puerto RicoSlit. I shall appreciate that from this date you withdraw my name as an activemember of this association which you now presideI desire to let you knowthatwhen making this determination I have done so in avoluntary manner suitable to my best interests21Ahles personably paid the postage. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDon what heis earning,he may be in debt.When we want an advance wemake all kindsof requests and statements that, of course, are not prejudicialto one's self.The undersigned is convinced, and finds that Vazquez was discharged because hewas a member of and active in behalf of the Union and that the respondent'scontention that he was discharged because he admitted he could not live on thesalary he was earning was a pretext which the respondent seized upon to rid itselfof the organizer and the guiding spirit of the Union's organizational drive amongthe respondent's employees.The respondent also contended that it had engaged in no unfair labor practiceswith respect to the preparation and circulation of the petition of August 23 andthe preparation and distribution of the letters of resignation, since the requestfor them emanated from the employees.- However, the gist of the unfair laborpractices here is the manner in which the petition and the letters of resignationwere.prepared and circulated and the circumstances under which the employeeswere requested to sign them ; that is, by persons of supervisory capacity or char-acter.This is especially true since the petition and letters of resignation werecirculated with the approval and assistance of the respondent after receivingadvice from the Union that it had been designated the exclusive representativeof the employees and had requested that it be recognized as such. Such circum-stances places the respondent in a position where it must strictly refrain fromany type of interference and adhere to a "hands off" attitude.The acts describedabove were not indicative of such an attitude and it, therefore, is immaterialwhence came the impulse to prepare and circulate the petition and letters ofresignation.22The undersigned finds upon the entire record in the case, that by making theanti-union statements and engaging in anti-union activities, as found above,including the preparation and circulation of the petition of August 23, and thepreparation and distribution of the letters of resignation, the respondent has inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The undersigned further finds that the respondent, by discharging Luis ManuelVazquez, discriminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union, and interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.B. The refusal to bargain collectively1.Appropriate unitAt the hearing, Board's counsel and the respondent's counsel stipulated, and theundersignedfinds,that all telephone operators, clerks, stationery clerks, stenog-raphers, 'bookkeeping machine operators, tellers, porters, collectors, the man-ager's junior secretary, mail clerks, night watchmen, secretaries, and cleaners,excluding the manager's secretary, branch auditors, accountants, the head of thecollection department, the head of the credit department, the officers, the execu-tives, and all other persons in a supervisory capacity, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act22Board's counselwould exclude from the unit found appropriate,22 InMedo Photo Supply Corporation v. N. L. R. B,321 U. S. 678,687, the SupremeCourt stated the employer"was not relieved from his obligations[under the Act] becausethe employees asked that they be disregarded23No evidence was introduced with respect to the unit.The agreed unit is substantiallythe same as that alleged in the complaint.The undersigned finds no reason to disturbthe stipulation. THE CHASENATIONALBANK OF THECITYOF NEW YORK 669and the respondent would include, Isabel Cordero.As found above, Cordero isnot a supervisory employee.Under these circumstances, the undersigned findsthat Cordero should be included in the unit found appropriate.2Representation by the Union of a majority in the appropriate unitA list of persons, exclusive of the manager and the assistant manager, in therespondent's employ on August 22 was prepared by the respondent and introducedin evidence by Board's counsel.The list contains the names of 43 persons whoare included in the' unit hereinabove found appropriate .14Vazquez's name doesnot appear on the said list, although he should be in the unit.On behalf of theBoard there was offered and received in evidence the Union's clues receipt book.This book shows thatduringJuly 1944, twenty-two employees in the appropriateunit paid their June 1944 dues.Between August 1 and August 15, three additionalemployees paid duesOn August 7, 1914, employee Villahermosa signed a mem-bership application winch expressly authorized the Union to represent him for thepurposes of collective bargainingThe undersigned has compared the names appearing in the dues receipt bookwith the list prepared by the respondent and received in evidence as a Boardexhibit and finds that, as of August 22, 1944, twenty-five employees of the re-spondent in the appropriate unit paid dues to the Union during the months ofJuly and August 1944.The name of Villahermosa also appears on the aforesaidlist.The undersigned accordingly finds that on August 22, 1944, and at all timesthereafter, the Union was the duly designated collective bargaining representa-tive of a majority of the respondent's employees in the unit found appropriate.Pursuant to Section 9 (a) of the Act, the Union was, therefore, the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, hours of employment, and other conditionsof employment.3.The refusal to bargainAs found above, the Union by letter dated August 19, 1944, informed the re-spondent that it had been designated the collective bargaining representativeby a majority of the respondent's employees and requested the respondent torecognize it as such representative, and to fix a date for a conference to opencollective bargaining negotiations.Immediately thereafter the respondent em-barked upon a campaign to dissipate the Union's majority.Thus, on August 23,the respondent obtained the signatures of all the employees in the appropriateunit, except two, to a petition which, in effect, was a repudiation of the designation24The list also contains the names of 7 persons whom the respondent's counsel andBoard's counsel stipulated should be excluded from the unit because of the supervisory orconfidential nature of their duties.25Vazquez testified,and the undersigned finds,that he collected the dues and gave toeach member a duplicate of the receipt which appears therein.He further testified, andthe undersigned finds, that the book correctly reflects the number of employees who paiddues.26After the Union became affiliated with the C. G. T. it had some of the employees signmembership applications.The applications also designated the Union as the collectivebai gaining representative of the signatories thereto.Seventeen employees who hadpreviously paid dues to the Union, signed membership applicationsThe undenied credibletestimony shows that the Union did not insist that all those who had previously paid duessign membership applications because the Union considered the dues-paying members to bemembers in good standing.The undenied credible evidence also shows that at the timeof the hearing the dues paying members considered themselves to be members in goodstanding.After themembership applications had been checked by the respondent againstits records,its counsel stated that the respondent did not question the authenticity or thegenuineness of the signatures appearing on the applications. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Union as the collective bargaining representative of the employeesOnAugust 24, the respondent prepared and distributed letters addressed to theUnion stating that the signers thereof wished to resign from the UnionFifteenemployees signed such letters, which letters were then mailed to the Union bythe respondent.After being advised by the Regional Director of the Board's,San Juan Regional office that the Board was about to issue a complaint againstthe respondent, in which the Board would allege, among other things, that therespondent had refused to bargain collectively with the Union, and on the sameday (September 19) that the complaint herein was mailed' to the respondent,the latter wrote the Union acknowledging receipt of the Union's letter of August19 and requesting the Union to submit proof that a majority of the employees haddesignated the Union as their representative for the purposes of collectivebargaining.In its answer, and at the hearing, the respondent denied that the Union onAugust 22, or at any time thereafter, represented amajority of the employeesin the appropriate unit and it argued that for that reason it has not been guiltyof violating the Act in not recognizing the Union as the exclusive collectivebargaining representative of its employees and with refusal to bargain collectivelywith the Union. In support of its position, it points to the petition of August 23,and the letters of resignation as evidence that the majority of the employees inthe appropriate unit had repudiated the Union.The respondent cannot excuseits refusal to bargain on the basis of the alleged defections from the Union, evenassuming that a number sufficient to destroy the majority had repudiated theUnion on August 23 and 24, since these defections were induced by the respondent'sunlawful conduct. It follows, therefore, that the respondent's unfair labor prac-tices cannot operate to destroy the exclusive representative status of the Unionpreviously established by the untrammeled will of the majority of the employeesin the appropriate unit ".The respondent's contentions that its reply to the Union's letter of August 19was timely and that it, in good faith. doubted that the Union represented amajority of the respondent's employees and therefore it was exercising its legalrightswhen it demanded that the Union submit proof that it represented themajority of the employees are not supported by the recordOn the contrary, the'record is clear that at no time did the respondent intend to bargain collectivelywith the Union. Before the Union demanded recognition, the respondent in-stituted a course of conduct designed to forestall the activities of the Union andafter the Union demanded recognition it attempted to destroy the Union's ma-jority.The respondent, moreover, ignored the Union's letter demanding recog-nition until it was advised that the Board was about to issue a complaint chargingthe iespondent with refusing to bargain collectively with the UnionIn view of the foregoing, and upon the entire record, the undersigned finds thatthe respondent on August 22, 1944, and at all times thereafter, refused to bargaincollectively with the Union as the exclusive representative of its employees in anappropriate unit, and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with its operations as described in Section I above have a close, inti-27 SeelliedoPhoto SupplyCorporationv.N L. R.B., 321 U. S 678;N L. R. B v.Bradford Dyeing Ass'n,310 U S 818, 339-40;InternationalAss'n of Machinists v.N. L R B,311 U S 72, 82. ofBrands Bros Co v. N. L R B.,321 U S 702, andNationalLicoi we Co v N LR. B.,309 U: S. 350, 359. THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 671mate and substantial relation to trade, traffic and commerce within Puerto Ricoand between Puerto Rico and the Continental United States and foreign coun-tries, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices it willbe recommended that it cease and desist therefrom and take certain afhrmativeaction designed to effectuate the policies of the ActSince it has been found that the respondent has refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appropriateunit,itwill be recommended that the respondent, upon request, bargain collec-tively with the Union.Since it has been found that the respondent discharged Luis Manuel Vazquezon August 15, 1944, and thereafter refused to reinstate him, for the reason thathe joined and assisted a labor organization and engaged in concerted activitiesfor the purposes of collective bargaining and other mutual aid and protection,itwill be recommended that the respondent offer him inunediateand full rein-statement to his former or substantially equivalentposition.Itwill be further recommended that the respondent make Vazquez whole forany loss of pay he may have suffered by reason of the discrimination, by paymentto hi n of a sum of money equal to the amount he would normally have earnedas wages from the date of his discharge to the date of the offer of reinstatement,less hisnet earnings 28 during such period, including the $100 which the respond-ent gave Vazquez in lieu of notice of discharge.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,the undersigned makes the followingCONCLUSIONS OF LAW1Union de Empleados De Bancos De Puerto Rico, affiliated With Confedera-cion General de Trabajores de Puerto Rico, is a labor organization within themeaningof Section 2 (5) of the Act2.All telephone operators, clerks, stationery clerks, stenographers, bookkeep-ing machineoperators, tellers, porters, collectors, the manager's junior secretary,mail clerks, night watchmen, secretaries, and cleaners, excluding the manager'ssecretary, branch auditors, accountants, the head of the collection department,the head of the credit department, the officers, the executives, and all otherpersonsin a supervisory capacity, constituted, and now constitute, a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3Union De Enipleados De B.uncos De Puerto Rico, affiliated with Confedera-cion General de Trabajores de Puerto Rico, was on August 22, 1944, and at alltilesthereafter has been, the exclusive representative of all the employees inthe aforesaid unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.28By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, a hick vrould not have been incurred but foi his unlawfuldischarge,and the consequent necessity of his seeking employment elsewhereSeeMatterofG'iossettLumber Coin pain,andUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill Workers Union, Local2590, 8 N. L R B 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v N. L. R B311 U. S 7. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By refusing on August 22, 1944, and at all times thereafter to bargain col-lectivelywith Union De Empleados De Bancos De Puerto Rico, affiliated withConfederacion General de Trabajores de Puerto Rico as the exclusive repre-sentative of all its employees in the aforesaid appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.5 By discriminating in regard to the hire and tenure of employment of LuisManuel Vazquez, thereby discouraging membership in Union De Empleados DeIlancos De Puerto Rico, affiliated with Confederacion General de Trabajores dePuerto Rico, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that The Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch, its officers, agents, successors and assigns shall:1Cease and desist from :(a)Discouraging membership in Union De Empleados De Bancos De PuertoRico, affiliated with Confederacion General de Trabajores de Puerto Rico, or anyother labor organization of its employees by discharging or refusing to reinstateany of its employees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of employment;(b)Refusing to bargain collectively with Union De Empleados De Bancos DePuerto Rico, affiliated with Confederacion General de Trabajores de Puerto Rico.as the exclusive representative of all the telephone operators, clerks, stationeryclerks, stenographers, bookkeeping machine operators, tellers, porters, collectors,the manager's junior secretary, mail clerks, night watchmen, secretai les, andcleaners, excluding the manager's secretary, branch auditors, accountants, thehead of the collection department, the head of the credit department, the officers,the executives, and all otlier persons in a supervisory capacity of the respondent;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form labor organizations, tojoin or assist Union De Empleados De Bancos De Puerto Rico, affiliated withConfederacion General de Trabajores de Puerto Rico, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bargaining, or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effect-uate the policies of the Act :(a)Upon request bargain collectively with Union Do Empleados De BancosDe Puerto Rico, affiliated with Confederacion Geneial de Trabajores de PuertoRico as the exclusive representative of all telephone operators, clerks, stationeryclerks, stenographers, bookkeeping machine operators, tellers, porters, collectors,the manager's junior secretary, mail clerks, night watchmen, secretaries, andcleaners, excluding the manager's secretary, branch auditors, accountants, thehead of the collection department, the head of the credit department, the officers,the executives, and all other persons in a supervisory capacity of the respondent ; THE CHASE NATIONAL BANK OF THE CITY OF NEW YORK 673(b)Offer to Luis Manuel Vazquez immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority andother rights and privileges;(c)Make whole Luis Manuel Vazquez for any loss of pay he may have sufferedby. reason of the respondent's discrimination in regard to his hire and tenure ofemployment by payment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from the date of thediscrimination against him to the date of the respondent's offer of reinstatement,less his net earnings during such period, including the $100 which the respondentgave him in lieu of notice of discharge;(d)Post immediately in places where the respondent usually posts noticesto its employees in its bank at San Juan, Puerto Rico, and maintain for a periodof at least sixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in the conduct fromwhich it is recommended that it cease and desist in paragraphs 1 (a), (b) and(c) of these recommendation ; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b) and (c) of these recommendations;and (3) that the respondent's employees are free to remain or become membersof Union De Empleados De Bancos De Puerto Rico, affiliated with Confederacion,General de Trabajores de Puerto Rico and that the respondent will not dis-criminate against any employee because of his membership or activity on behalfof that organization or any other labor organization;(e)Notify the Regional Director for the Twenty-fourth Region in writingwithin ten (10) days from the date of the receipt of this Intermediate Report,-what steps the respondent has taken *o comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, the,National Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations file with the Board, Roch-ambeau Building, Washington, D C, an original and four copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereofImmediately upon the filing of such statement of,exceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any party,desire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.HOWARD MYERS,Trial Examiner.Dated November 29, 1944.